NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WASIN KIATTHANAWANICH,                          No.    17-70924

                Petitioner,                     Agency No. A087-268-556

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Wasin Kiatthanawanich, a native and citizen of Thailand, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order denying his application under 8 U.S.C.

§ 1186a(c)(4)(B) for waiver of the joint filing requirement to remove the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conditional basis of his lawful permanent resident status. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, and review de novo questions of law. Oropeza-Wong v. Gonzales, 406
F.3d 1135, 1141 (9th Cir. 2005). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility

determinations with respect to Kiatthanawanich and his two witnesses, based on

numerous inconsistencies between Kiatthanawanich’s testimony, his witnesses’

testimony, and his documentary evidence. See 8 U.S.C. § 1229a(c)(4)(B)-(C);

Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010) (adverse credibility

determinations must be supported by specific and cogent reasons, and assess the

totality of the circumstances). Kiatthanawanich’s explanations for the

inconsistencies do not compel a contrary conclusion. See Lata v. INS, 204 F.3d
1241, 1245 (9th Cir. 2000).

      Accordingly, substantial evidence also supports the agency’s denial of

Kiatthanawanich’s application for a waiver under 8 U.S.C. § 1186a(c)(4)(B),

where the testimonial and documentary evidence of record do not compel reversal

of the agency’s determination that Kiatthanawanich failed to meet his burden of

establishing that he entered into his marriage in good faith. See 8 U.S.C.

§ 1186a(c)(4)(B); 8 C.F.R. § 216.5(e)(2); Oropeza-Wong, 406 F.3d at 1148

(“Although it might be possible to reach a contrary conclusion on the basis of the


                                          2                                    17-70924
record, under the substantial evidence standard, the evidence presented here does

not compel a finding that [petitioner] met his burden of proving that the marriage

was entered into in good faith.”).

      We reject Kiatthanawanich’s contentions that the agency applied an

incorrect legal standard or failed to consider relevant factors, where it concluded

that Kiatthanawanich did not establish that he intended to establish a life together

with his ex-wife at the time they were married, and cited pertinent legal authorities.

See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009) (concluding that

“the IJ applied the correct legal standard” where “the IJ expressly cited and applied

[relevant case law] in rendering its decision, which is all our review requires”).

      PETITION FOR REVIEW DENIED.




                                          3                                    17-70924